
	

116 HR 549 : Venezuela TPS Act of 2019
U.S. House of Representatives
2019-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 549
		IN THE SENATE OF THE UNITED STATES
		July 29, 2019Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To designate Venezuela under section 244 of the Immigration and Nationality Act to permit nationals
			 of Venezuela to be eligible for temporary protected status under such
			 section, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Venezuela TPS Act of 2019. 2.Designation for purposes of granting temporary protected status (a)Designation (1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Venezuela shall be treated as if it had been designated under subsection (b)(1)(C) of that section, subject to the provisions of this section.
 (2)Period of designationThe initial period of the designation referred to in paragraph (1) shall be for the 18-month period beginning on the date of the enactment of this Act.
 (b)Aliens eligibleAs a result of the designation made under subsection (a), an alien who is a national of Venezuela is deemed to satisfy the requirements under paragraph (1) of section 244(c) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)), subject to paragraph (3) of such section, if the alien—
 (1)has been continuously physically present in the United States since the date of the enactment of this Act;
 (2)is admissible as an immigrant, except as otherwise provided in paragraph (2)(A) of such section, and is not ineligible for temporary protected status under paragraph (2)(B) of such section; and
 (3)registers for temporary protected status in a manner established by the Secretary of Homeland Security.
				(c)Consent To travel abroad
 (1)In generalThe Secretary of Homeland Security shall give prior consent to travel abroad, in accordance with section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)), to an alien who is granted temporary protected status pursuant to the designation made under subsection (a) if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad.
 (2)Treatment upon returnAn alien returning to the United States in accordance with an authorization described in paragraph (1) shall be treated as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a).
				(d)Fee
 (1)In generalIn addition to any other fee authorized by law, the Secretary of Homeland Security is authorized to charge and collect a fee of $360 for each application for temporary protected status under section 244 of the Immigration and Nationality Act by a person who is only eligible for such status by reason of subsection (a).
 (2)WaiverThe Secretary of Homeland Security shall permit aliens to apply for a waiver of any fees associated with filing an application referred to in paragraph (1).
 3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled “Budgetary Effects of PAYGO Legislation” for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives July 25, 2019.Cheryl L. Johnson,Clerk
